      Case 4:20-cv-00463-WS-MJF Document 10 Filed 04/27/21 Page 1 of 2



                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




DANIEL K. MAXWELL,

      Plaintiff,

v.                                                        4:20cv463–WS/MJF

BRIAN A. HIGGINS, et al,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 9) docketed March 26, 2021. The magistrate judge recommends that this case

be dismissed without prejudice for failure to prosecute and to comply with court

orders. Plaintiff has filed no objections to the report and recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 9) is adopted
      Case 4:20-cv-00463-WS-MJF Document 10 Filed 04/27/21 Page 2 of 2



                                                                                Page 2 of 2


and incorporated by reference in this order of the court.

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to prosecute and to comply with court orders.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             27th     day of     April     , 2021.



                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
